DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
In the previous office action, the examiner forgot to mention that claim 22, being dependent from withdrawn claim 21, was also withdrawn from consideration. The examiner regrets the oversight.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 13-19 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010/129920 for the reasons of record in the previous office action.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims have been amended such that the amount of 1234ze significantly exceeds that of 134a, so the claims are no longer obvious over the reference. This is not persuasive because, while the first point is correct, the conclusion is not, because compositions according to the claims need not contain very large amounts of either of these components, and it is still the case that compositions according to the claims can be made while following the teachings of the reference. While there is a teaching that, in one embodiment, the ratio of 134a to TFC is greater than or equal to 1, not all of the TFC need be 1234ze, and this is only one embodiment of the disclosed compositions. Applicant is reminded that the teachings of a reference are not confined to what is exemplified or preferred. The teachings of a reference include everything that it would convey to the person of ordinary skill in the art. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761